DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 - 8 of copending Application No. 17/116746 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1, the copending application discloses a flowmeter for measuring a fluid flow rate in a pipe (the claim defines a structurally complete invention therefore the preamble fails to provide structural limitations to the claim; See MPEP 2111.02, the copending applications capable of being a flowmeter), the flowmeter comprising: a base made of a flexible material (Claim 1); a bridge made of a rigid material (Claim 1), wherein the bridge is attached to the base to form a microchannel (Claim 1); and a pressure sensor formed within the base (Claim 1), wherein the microchannel has a height H between 100 and 400 µm (Claim 5).
Regarding Claim 2, the combination of Claims 1 and 5 fail to expressly disclose the bridge has two side walls and one top wall, and the height is a distance between the base and the top wall; however Claim 6 does teach these limitations.
As such, it would have been obvious to one of ordinary skill in the art to modify the embodiment of Claims 1 and 5 to include the limitations of Claim 6 for the benefit of structure to form the bridge.
Regarding Claim 3, the copending application fails to expressly disclose the length of the microchannel is between 3 and 100 mm.
However, it would have been obvious to one of ordinary skill in the art to try a variety of lengths, including lengths between 3 and 100 mm, for the benefit of selecting a length having desired flow properties.
Regarding Claim 4, the copending application discloses the height is 250 µm (Claim 5).
The copending application fails to expressly disclose the length of the microchannel is 60 mm.
However, it would have been obvious to one of ordinary skill in the art to try a variety of lengths, including a length of 60 mm, for the benefit of selecting a length having desired flow properties.
Regarding Claim 5, the combination of Claims 1 and 5 fail to expressly disclose the pressure sensor has two metal plates formed on opposite surfaces of the base, and a dielectric material placed within the base, between the two metal plates; however Claims 2 and 4 teach these limitations.
As such, it would have been obvious to one of ordinary skill in the art to modify the embodiment of Claims 1 and 5 to include the limitations of Claims 2 and 4 for the benefit of structure to form the pressure sensor.
Regarding Claim 6, the combination fails to expressly disclose the dielectric material is air; however Claim 3 teaches these limitations.
As such, it would have been obvious to modify the combination to include the limitations of Claim 6 for the benefit of a material to insulate the metal plates.
Regarding Claim 7, the combination fails to expressly disclose the base includes first to third layers, the first layer has one of the two metal plates formed over a first surface, the third layer has another one of the two metal plates formed over a second surface, and the second layer, which is sandwiched between the first and the third layers, has a hole corresponding to the first and second plates; however Claim 7 teaches these limitations. 
As such, it would have been obvious to modify the combination to include the limitations of Claim 7 for the benefit of forming the pressure sensor.
Regarding Claim 8, the combination of Claim 1 and 5 fail to expressly disclose  the base is made from polydimethylsiloxane (PDMS) and the bridge is formed from poly(methyl- methacrylate) (PMMA); however Claim 8 teaches these limitations.
As such, it would have been obvious to one of ordinary skill in the art to modify the embodiment of Claims 1 and 5 to include the limitations of Claims 8 for the benefit materials know to function as a base and bridge.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunner et al (US 2013/0133760).
Regarding Claim 1, Bunner discloses in at least Figure 4B a flowmeter for measuring a fluid flow rate in a pipe (the claim defines a structurally complete invention therefore the preamble fails to provide structural limitations to the claim; See MPEP 2111.02), the flowmeter comprising: a base (205, 206, 212) made of a flexible material (212) [0059]; a bridge (216) made of a rigid material (deformation is much smaller than 212) [0059], wherein the bridge is attached to the base to form a microchannel (210) (Figure 4B); and a pressure sensor formed within the base (205).
Bunner fails to expressly disclose the microchannel has a height H between 100 and 400 µm.
Bunner does disclose 210 is intended to contain an amount of fluid/volume to the level of microliters [0010]
As such, it would have been obvious to one of ordinary skill in the art to utilize height on the level of micro meters, including a height between 100 and 400 µm, for the benefit of sizing the microchannel so that microliter amount of fluid can pass through, as taught by Bunner [0008, 0010].
Regarding Claim 2, in the embodiment of Figure 4B, Bunner fails to expressly disclose the bridge has two side walls and one top wall, and the height is a distance between the base and the top wall.
In the embodiment of Figure 4A, Bunner discloses a bridge has two side walls (214) and one top wall (216), and the height is a distance between the base and the top wall (Figure 4A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bunner’s Figure 4B in view of the embodiment of Figure 4A for the benefit of a rectangular cross section so the apparatus can be used where microfluidic channel have a rectangular cross section.
Regarding Claims 3 and 4, Bunner fails to expressly disclose a length of the microchannel is between 3 and 100 mm or the height H is 250 µm and a length of the microchannel is 60 mm.
Bunner does disclose 210 is intended to contain an amount of fluid/volume to the level of microliters [0010]
As such, it would have been obvious to one of ordinary skill in the art to utilize height on the level of micrometers, including a height of 250 µm and an length of 60mm, thus between 3 and 100mm, for the benefit of sizing the microchannel so that microliter amount of fluid can pass through, as taught by Bunner [0008, 0010].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunner et al (US 2013/0133760), in view of SONG, W., et al., “Optofluidic Membrane Interferometer: An Imaging Method for Measuring Microfluidic Pressure and Flow Rate Simultaneously on a Chip,” Biomicrofluidics, November 30, 2011, Vol. 5, pp. 44110-1 – 44110-11, in further view of Cook et al. (US 2007/0074579)
Regarding Claim 8, Bunner fails to expressly disclose the bade is made from PDMS.
Song teaches a base made from PDMS (PDMS membrane) (Figure 2).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Bunner’s base so that is made of PDMS for the benefit of utilizing an elastic membrane capable of pressure transducing, as taught by Song (Pg 041110-2).
Nevertheless, the combination fails to expressly disclose the bridge is formed of PMMA. 
Cook et al. teaches utilizing PMMA [0065].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the bridge is formed of PMMA as the material is known for its rigidity and adhesion properties to flexible material, as taught by Cook [0065].

Allowable Subject Matter
Claims 5 - 7 would be allowable if rewritten to overcome the double patenting rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 9, the prior art fails to anticipate nor render obvious the claimed flowmeter located in a pipe and the microcontroller estimating fluid flow rate through the pipe based on the pressure. The closest art regarding the flowmeter is that used in the rejection of Claim 1. US 4421417 discloses a pressure sensor located in a pipe including a bridge, however, the combination would not have been obvious.
Regarding Claim 20, the prior art fails to anticipate utilizing the claimed flow meter to determine flow rate through the pipe. The closest art regarding the flowmeter is that used in the rejection of Claim 1. US 4421417 discloses a pressure sensor located in a pipe including a bridge, however, the combination would not have been obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856